   Case 1-18-45284-nhl           Doc 449        Filed 11/26/20   Entered 11/26/20 13:05:29




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re                                                             Chapter 11

     SEASONS CORPORATE LLC, et al                                Case No. 18-45284 (nhl)

                                             Debtors.
--------------------------------------------------------X

TO THE HONORABLE NANCY LORD
UNITED STAES BANKRUPTCY JUDGE:


                 QUALITY GLATT RESPONSE TO CLAIM OBJECTION


        Quality Glatt N.J. Corp, Quality Glatt Corp and Quality Glatt MD Corp

(collectively, the “Quality Glatt Entities”), by their attorneys, Nutovic & Associates,

respond to the Debtors’ objection to their claims as follows:

    1. The Quality Glatt Entities had concession agreements with the Debtors which

authorized the Debtors to collect proceeds of sales from their concessions but required the

Debtor to segregate those funds and turn them over, minus certain contractual percentages.

    2. Upon information and belief, the Debtors commingled those funds and accordingly

the Quality Glatt Entities filed multiple claims against all the Debtors.

    3. The total amount due to the Quality Glatt Entities at the time of the commencement

of this case was no less than $1,358,338.78 (the “Claim”) as set forth on the schedule

annexed entitled “Exhibit B to Quality Glatt proof of claim”.

    4. The Quality Glatt Entities opposes any effort of the Debtors to diminish the amount

of the Claim, because there is no basis for doing so.
  Case 1-18-45284-nhl         Doc 449     Filed 11/26/20        Entered 11/26/20 13:05:29




   5. The Quality Glatt Entities also oppose any attempt to expunge their claims as being

duplicative since they believe they are legally entitled to assert their claims against

multiple entities who received the proceeds of concession sales.

   6. Counsel to the Debtors has previously agreed to extend the Quality Glatt Entities

time to respond to the objection to their claims for 30 days.

Dated: November 26, 2020

                                              NUTOVIC & ASSOCIATES
                                       Attorneys for the Quality Glatt Entities


                                              By: s/Isaac Nutovic
                                              Isaac Nutovic, Esq.
                                              261 Madison Ave, 26th Floor
                                              New York, New York 10016
                                              Tel: (212) 421-9100
Case 1-18-45284-nhl   Doc 449   Filed 11/26/20   Entered 11/26/20 13:05:29
